DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Patent Publication 2020/0400928).
With regard to independent claim 1, although Wang et al teaches a three-piece infrared projection lens system (Figure 15 and page 4, paragraph [0061], lines 11-12), in order from an image side to an image source side, comprising: a stop (Figure 15, element STO); a first lens element (Figure 15, element E1) with a positive refractive power (page 12, paragraph [0147], line 1), having an image-side surface being convex near an optical axis (page 12, paragraph [0147], lines 2-3) and an image source-side surface being concave near the optical axis (page 12, paragraph [0147], lines 3-4), at least one of the 1mage-side surface and the image source-side surface of the first lens element being aspheric (page 13, Table 22, Surface type data); a second lens element (Figure 15, element E2) with a negative refractive power (page 12, paragraph [0147], line 4), having an image source-side surface being concave near the optical axis (page 12, paragraph [0147], line 5), at least one of an image-side surface and the image source-side surface of the second lens element being aspheric (page 13, Table 22, Surface type data); and a third lens element (Figure 15, element E3) with a positive refractive power (page 12, paragraph [0147], line 7), having an image-side surface being concave near the optical axis (page 12, paragraph [0147], line 8) and an image source-side surface being convex near the optical axis (page 12, paragraph [0147], lines 9-10), at least one of the image-side surface and the image source-side surface of the third lens element being aspheric (page 13, Table 22, Surface type data); and satisfying the conditional expression -1.3< f2/f3 ≤ -0.49, as defined (page 13, Table 24, data for f2 and f3, to two significant figures), Wang et al fails to teach wherein the stop is positioned before the first lens, although it should be noted that positioning the aperture stop within an optical lens system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens system, as taught by Wang et al, by repositioning the aperture stop, to control unwanted light within the optical system.
With regard to dependent claim 4, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression -3.0 < f1/f2 < -1.2, as defined (page 13, Table 24).
With regard to dependent claim 5, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 0.7 < f1/f3 < 1.8, as defined (page 13, Table 24).
With regard to dependent claim 8, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 0.01 < R1/R2 < 1.04, as defined (page 13, Table 22).
With regard to dependent claim 12, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 0.05 < CT2/CT3 < 1.05, as defined (page 13, Table 22).
With regard to dependent claim 13, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 0.6 < CT1/CT3 < 2.6, as defined (page 13, Table 22).
With regard to dependent claim 14, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 0.7 < f/TL < 1.9, as defined (page 13, Tables 22 and 24).
With regard to dependent claim 15, Wang et al teaches al of the claimed limitations of the instant invention and further teaches such a three-piece infrared projection lens system satisfying the conditional expression 1.5 < n1 < 1.7; 1.5 < n2 < 1.7; 1.5 < n3 < 1.7, as defined (page 13, Table 22).




Allowable Subject Matter
Claims 2, 3, 6, 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a three-piece infrared projection lens system, in order from an image side to an image source side, comprising: a stop; a first lens element with a positive refractive power, having an image-side surface being convex near an optical axis and an image source-side surface being concave near the optical axis, at least one of the 1mage-side surface and the image source-side surface of the first lens element being aspheric; a second lens element with a negative refractive power, having an image source-side surface being concave near the optical axis, at least one of an image-side surface and the image source-side surface of the second lens element being aspheric; and a third lens element with a positive refractive power, having an image-side surface being concave near the optical axis and an image source-side surface being convex near the optical axis, at least one of the image-side surface and the image source-side surface of the third lens element being aspheric; and satisfying the conditional expression -1.3< f2/f3 ≤ -0.49, as defined, the prior art fails to teach such a three-piece infrared projection lens system simultaneously satisfying the conditional expression: 0.4 < f1/f12 < 1.2, as defined and claimed in dependent claim 2; 0.6 < f/f23 < 1.8, as defined and claimed in dependent claim 3; 0.1 < f1/f23 < 1.2, as defined and claimed in dependent claim 6; 2.3 < f12/f3 < 4.4, as defined and claimed in dependent claim 7; -1.65 < R3/R4 < 13.5, as defined and claimed in dependent claim 9; 1.6 < R5/R6 < 4.4, as defined and claimed in dependent claim 10; or 2.5 < CT1/CT2 < 4.0, as defined and claimed in dependent claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al (U.S. Patent Number 9,134,508), Huang (U.S. Patent Number 10,996,434), Huang et al (U.S. Patent Number 11,137,573), Hsueh et al (U.S. Patent Publication 2016/0227082) and Tsai et al (U.S. Patent Publication 2019/0154977) all teach optical lens systems comprising three lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
31 October 2022